UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7757



JERRY RAYSOR, a/k/a Jerry Razor,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden; EVANS CORRECTIONAL
INSTITUTION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. David C. Norton, District Judge.
(CA-01-2656-7-18BG)


Submitted:   February 14, 2002         Decided:     February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Raysor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Raysor seeks to appeal the district court’s order de-

nying relief on his petition, construed as filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001).       We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.        Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Raysor v. Eagleton, No. CA-

01-2656-7-18BG (D.S.C. Sept. 19, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2